UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6203



CORNELIUS JONES,

                                              Plaintiff - Appellant,

          versus


MATTHEW B. HAMIDULLAH; ALBERTO GONZALES,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(6:05-cv-00439-DCN)


Submitted:   March 15, 2006                 Decided:   July 21, 2006


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cornelius Jones, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Cornelius Jones filed a petition under 28 U.S.C. § 2241

(2000), which the district court construed as a successive motion

under   28    U.S.C.   §   2255    (2000),    and   dismissed    for   lack    of

jurisdiction.     Jones appeals this order and the order denying his

motion for reconsideration.         Although the district court construed

the § 2241 petition as a § 2255 motion, Jones clearly intended to

file a § 2241 petition.           Jones asserts on appeal that § 2255 is

inadequate and ineffective to test the legality of his detention

and contends that his claims should be considered in the context of

his § 2241 petition.       Because Jones does not meet the standard set

forth in In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000), we

affirm the denial of relief and the court’s denial of Jones’ motion

for reconsideration.         We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in    the

materials     before   the    court   and     argument   would   not   aid    the

decisional process.



                                                                       AFFIRMED




                                      - 2 -